               Case 4:21-cv-00548-YGR Document 15 Filed 02/05/21 Page 1 of 7




 1
     MARK R. CONRAD (CA Bar No. 255667)
 2   GRACE YANG (CA Bar No. 286635)
     CONRAD | METLITZKY | KANE LLP
 3   Four Embarcadero Center, Suite 1400
     San Francisco, CA 94111
 4   Tel: (415) 343-7100
     Fax: (415) 343-7101
 5   Email: mconrad@conmetkane.com
     Email: gyang@conmetkane.com
 6
     Attorneys for Defendant TWITTER, INC.
 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                                  NORTHERN DISTRICT OF CALIFORNIA
10

11
     MARIA RUTENBURG, an individual,            CASE NO. 4:21-CV-00548-YGR
12
             Plaintiff,
13                                              JOINT STIPULATION AND [PROPOSED]
        v.                                      ORDER TO: (1) SUBMIT STREAMLINED
14                                              BRIEFING UNDER MODIFIED DEADLINES
     TWITTER, INC., a Delaware Corporation,     AND (2) CONTINUE INITIAL CASE
15                                              MANAGEMENT CONFERENCE AND
             Defendant.                         ACCOMPANYING DEADLINES
16

17

18

19

20

21

22

23

24

25

26

27

28

     CASE NO. 4:21-cv-00548-YGR                     JOINT STIPULATION AND [PROPOSED] ORDER
              Case 4:21-cv-00548-YGR Document 15 Filed 02/05/21 Page 2 of 7




 1           Through their respective attorneys of record, Plaintiff Maria Rutenburg and Defendant Twitter,

 2 Inc. hereby stipulate as follows:

 3           WHEREAS, on January 26, 2021, Plaintiff filed an amended complaint in the above-captioned

 4 matter (Dkt. No. 2);

 5           WHEREAS, on January 27, 2021, Plaintiff filed a motion for a temporary restraining order (Dkt.

 6 No. 9);

 7           WHEREAS, on January 28, 2021, Plaintiff filed an ex parte motion to shorten time to hear her

 8 motion for a temporary restraining order (Dkt. No. 10);

 9           WHEREAS, on January 28, 2021, the Court issued an order denying Plaintiff’s motion for a

10 temporary restraining order and denying as moot Plaintiff’s ex parte motion to shorten time (Dkt. No.

11 11);

12           WHEREAS, undersigned counsel at Conrad | Metlitzky | Kane LLP was only recently retained to

13 represent Defendant in this matter (Yang Decl. ¶ 2);

14           WHEREAS, Plaintiff intends to renew her motion for a preliminary injunction (Yang Decl. ¶ 3);

15           WHEREAS, Defendant intends to file a motion to dismiss (id.);

16           WHEREAS, the Parties have met and conferred, and agree that there is substantial overlap

17 between the issues that would be raised by Plaintiff’s renewed motion for a preliminary injunction and

18 Defendant’s motion to dismiss (Yang Decl. ¶ 4);

19           WHEREAS, the Parties agree that it will promote efficiency and conserve the resources of the

20 Court for the Parties’ respective motions to be briefed simultaneously and to be scheduled for a single

21 hearing before the Court, pursuant to the agreed-upon briefing schedule set forth below (id.); and

22           WHEREAS, the Parties further agree that it will also promote judicial economy to continue the

23 initial case management conference in this case (as well as associated deadlines relating to initial

24 disclosures, conferences under Rule 26(f), and ADR), until after the Court has ruled upon the Parties’

25 respective motions, and therefore request a continuance of the initial case management conference and

26 its associated deadlines by four weeks (Dkt. No. 7; Yang Decl. ¶ 5).

27

28
                                                       -1-
     CASE NO. 4:21-cv-00548-YGR                               JOINT STIPULATION AND [PROPOSED] ORDER
              Case 4:21-cv-00548-YGR Document 15 Filed 02/05/21 Page 3 of 7




 1          ACCORDINGLY, IT IS HEREBY STIPULATED AND AGREED between the Parties, through

 2 their counsel of record, that:

 3

 4                       Stipulated Deadlines              Briefing and Hearings
                                                 Plaintiff shall file another preliminary
 5
                     February 23, 2021           injunction motion.
 6                                               Defendant shall file any motion to
                                                 dismiss and opposition to the second
 7                                               preliminary injunction motion, in a
                                                 single consolidated brief that complies
 8                   March 9, 2021               with Civil Local Rule 7.
 9                                               Plaintiff shall file any opposition to the
                                                 motion to dismiss and reply in support
10                                               of the second preliminary injunction
                                                 motion, in a single consolidated brief
11                   March 23, 2021              that complies with Civil Local Rule 7.
                                                 Defendant shall file any reply in support
12                   March 30, 2021              of the motion to dismiss
13                   April 13, 2021, at 2:00 PM, Hearing on both the second preliminary
                     or on another date          injunction motion and motion to dismiss
14                   convenient to the Court     will take place.
                                                 The Parties shall have met and conferred
15                                               as needed regarding: initial discloses,
                                                 early settlement, ADR process selection,
16
                     May 10, 2021                and discovery plan.
17                                               The Parties shall have done the
                                                 following as needed: filed their Rule
18                                               26(f) Reports, completed initial
                                                 disclosures, or stated objections in Rule
19                                               26(f) Report, and filed a Case
20                   May 24, 2021                Management Statement.
                     May 31, 2021, at 2:00 PM,
21                   or on another date          An initial case management conference
                     convenient to the Court     will take place as needed.
22

23

24

25

26

27

28
                                                     -2-
     CASE NO. 4:21-cv-00548-YGR                            JOINT STIPULATION AND [PROPOSED] ORDER
              Case 4:21-cv-00548-YGR Document 15 Filed 02/05/21 Page 4 of 7




 1 DATED: February 5, 2021                     Respectfully submitted,

 2                                             CONRAD | METLITZKY | KANE LLP
 3

 4

 5                                             MARK R. CONRAD
                                               GRACE YANG
 6
                                               Attorneys for Defendant
 7

 8 DATED: February 5, 2021                     JAVITCH LAW OFFICE
 9

10
                                               /s/ Mark L. Javitch
11                                             MARK L. JAVITCH
                                               Attorney for Plaintiff
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             -3-
     CASE NO. 4:21-cv-00548-YGR                    JOINT STIPULATION AND [PROPOSED] ORDER
              Case 4:21-cv-00548-YGR Document 15 Filed 02/05/21 Page 5 of 7




 1                                       SIGNATURE ATTESTATION

 2          Pursuant to Civil Local Rule 5-1(i)(3), I hereby attest that concurrence in the filing of the

 3 document has been obtained from each signatory in this document.

 4

 5 DATED: February 5, 2021                                Respectfully submitted,

 6                                                        CONRAD | METLITZKY | KANE LLP
 7

 8

 9                                                        GRACE YANG
                                                          Attorney for Defendant
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        -4-
     CASE NO. 4:21-cv-00548-YGR                                JOINT STIPULATION AND [PROPOSED] ORDER
              Case 4:21-cv-00548-YGR Document 15 Filed 02/05/21 Page 6 of 7




 1                                          [PROPOSED] ORDER

 2          Having considered Plaintiff Maria Rutenburg and Defendant Twitter, Inc.’s (collectively, “the

 3 Parties”) joint stipulation dated February 5, 2021, and for good cause appearing, the Court hereby adopts

 4 the following briefing schedule:

 5

 6                      Stipulated Deadlines               Briefing and Hearings
                                                 Plaintiff shall file another preliminary
 7
                     February 23, 2021           injunction motion.
 8                                               Defendant shall file any motion to
                                                 dismiss and opposition to the second
 9                                               preliminary injunction motion, in a
                                                 single consolidated brief that complies
10                   March 9, 2021               with Civil Local Rule 7.
11                                               Plaintiff shall file any opposition to the
                                                 motion to dismiss and reply in support
12                                               of the second preliminary injunction
                                                 motion, in a single consolidated brief
13                   March 23, 2021              that complies with Civil Local Rule 7.
                                                 Defendant shall file any reply in support
14                   March 30, 2021              of the motion to dismiss
15                   April 13, 2021, at 2:00 PM, Hearing on both the second preliminary
                     or on another date          injunction motion and motion to dismiss
16                   convenient to the Court     will take place.
                                                 The Parties shall have met and conferred
17                                               as needed regarding: initial discloses,
                                                 early settlement, ADR process selection,
18
                     May 10, 2021                and discovery plan.
19                                               The Parties shall have done the
                                                 following as needed: filed their Rule
20                                               26(f) Reports, completed initial
                                                 disclosures, or stated objections in Rule
21                                               26(f) Report, and filed a Case
22                   May 24, 2021                Management Statement.
                     May 31, 2021, at 2:00 PM,
23                   or on another date          An initial case management conference
                     convenient to the Court     will take place as needed.
24

25

26

27

28
                                                      -5-
     CASE NO. 4:21-cv-00548-YGR                             JOINT STIPULATION AND [PROPOSED] ORDER
              Case 4:21-cv-00548-YGR Document 15 Filed 02/05/21 Page 7 of 7




 1          PURSUANT TO STIPULATION, IT IS SO ORDERED.

 2

 3

 4 DATED:
                                               The Honorable Yvonne Gonzalez Rogers
 5                                             United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             -6-
     CASE NO. 4:21-cv-00548-YGR                    JOINT STIPULATION AND [PROPOSED] ORDER
